Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roberto Lopez-Gomez appeals the district court’s margin order denying his motion for sentence modification. We have reviewed the record and find no reversible error. Once imposed, a sentence is final and may be modified only under a narrow set of well-defined circumstances. 18 U.S.C. § 3582(c) (2012); United States v. Goodwyn, 596 F.3d 233, 235 (4th Cir.2010). Lopez-Gomez has failed to establish that any of these circumstances is applicable to his case. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials- before this court and argument would not aid the decisional process.

AFFIRMED.